DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see pages 9-13 of Applicant’s reply, filed 11/12/2022, with respect to the rejection of claims 1, 7, and 13 under 35 U.S.C. 103 have been fully considered but they are not persuasive.

	Applicant argues the following on page 12:

    PNG
    media_image1.png
    143
    617
    media_image1.png
    Greyscale


	Examiner agrees:
	The applicant is correct that Shin does not teach extracting from a second 3D point cloud, a third 3D point cloud having a height value in a set height range. Herman teaches this limitation as noted in the previous Office action. 


	Applicant argues the following on page 12-13:

    PNG
    media_image2.png
    75
    631
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    90
    618
    media_image3.png
    Greyscale


	Examiner respectfully disagrees:
	Herman does teach that the low-height point cloud is within a height range. The data for the low-height point cloud is obtained through sensors which sense obstacles at a height that is below the threshold. As stated in Herman, “The point cloud 199 is segmented into points below 199a and above 199b a height threshold. The low-height point cloud 199a is used in conjunction with the TOF sensor data 106 in a ray tracer 1502 that updates both free and occupied cells in occupancy maps (at least one scrolling map and one local map). The high-height point cloud is used by a ray tracer 1504 to update an occupancy map used for a high-height local map 1506. Both ray trace modules model the noise for the sensors when updating the occupancy map to account for uncertainty from the different sensors. Bump sensors 113, cliff sensors 116, and Hall Effect sensors 116 (detect magnetic strip boundary) are also used to update the local scrolling map 1508 and low-height local map 1510 based on per sensor models that estimate uncertainty” (Herman, Page 8 Paragraph 0107). The low-height point cloud represents a height range that contains a positive and/or negative range as the positive senses obstacles above ground but below a threshold, while the negative senses holes or dips in the ground such as the “cliff sensors” that are below ground. Therefore, the point cloud system in Herman does detect a height range that is positive and/or negative.
	Furthermore, any height range that is below a threshold, as taught by Herman, must include a positive range and/or negative range.  The use of “and/or” in the claim limitation means that the range can be either positive, negative, or both positive and negative. A positive and/or negative range can include a positive range, negative range, or both a positive and a negative range. This means that the range includes all possible range of numbers because the range is either positive, negative, or both. Therefore, any height range, as taught by Herman, must be a positive range, negative range, or both a positive and a negative range. The amended claim limitation, “wherein the set height range is a range containing a positive and/or negative range”, does not add any new elements to the claim set and does not further limit the claim as nothing is changed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (WO 2018101631 A2) in view of Herman (US 20200409382 A1).

Regarding claim 1, Shin teaches a method for detecting small obstacles, applied to a cleaning robot and being implemented by a processor in the cleaning robot (Shin, Page 22, Paragraph 1, “the following advantages that cannot be achieved in the existing cleaning robot can be obtained. 1 Identify low obstacles (small toys, clothes, etc.)”, AND Page 30, Paragraph 6, “may be implemented in the form of computer readable software, which may be executed in a processor mounted in an autonomous cleaning robot”); acquiring a first 3D point cloud corresponding to image data acquired by the cleaning robot (Shin, Page 31, Paragraph 6, “The mobile robot using a TOF-based sensor according to an embodiment of the present invention, at least one 3D rider (lidar) for collecting three dimensional point cloud (point cloud) information on the floor of the area to perform the driving and cleaning operation and a sensor unit including at least one time of flight (TOF) camera”); extracting, from the first 3D point cloud, a second 3D point cloud of a ground region (Shin, Page 10, Paragraph 8 THROUGH Page 11, Paragraph 1, “measures the state of the floor surface, for example, the height of the floor surface, based on the information of the point cloud on the floor surface.” AND Page 11, Paragraphs 6-7, “Since the information 120, 130, 140 of the point cloud will vary… and perform an appropriate control function according to the state of the floor surface.”).
Shin does not teach extracting, from the second 3D point cloud, a third 3D point cloud having a height value in a set height range, wherein the set height range is a range containing a positive and/or a negative range. 
Herman teaches extracting, from the second 3D point cloud, a third 3D point cloud having a height value in a set height range, wherein the set height range is a range containing a positive and/or a negative range (Herman, Page 8, Paragraph 0107, “The point cloud 199 is segmented into points below 199a and above 199b a height threshold. The low-height point cloud 199a is used in conjunction with the TOF sensor data 106 in a ray tracer 1502 that updates both free and occupied cells in occupancy maps”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shin with extracting from a second 3D point cloud, a third 3D point cloud having a set height range of Herman in order to update a low-height occupancy map. After obtaining point cloud data of the environment, the robot is able to break the point cloud into a low-height point cloud and a high-height point cloud. The low height point cloud is used to update occupancy maps, which maps out and gives the location of each object in the environment. This is important so the cleaning robot is able to understand locations of each object in its surrounding and plan a cleaning path to avoid obstacles. As stated in Herman, “Obstacle detection module 1102, mapping module 1104, and localization module 1106 provide inputs to the path and motion planning module 1107 which control the robot… Path and motion planning module 1107 plans a path for the robot to follow to provide an efficient coverage of the regions to be cleaned. In one embodiment, the robot runs "behaviors" most of the time (drive straight, circumnavigate obstacles, raster, etc.” (Herman, Page 5, Paragraph 0084-0087). 
The combination of Shin and Herman teaches calculating a ground projection point cloud of the third 3D point cloud (Shin, Page 8, Paragraphs 3-5 AND Page 9, Paragraphs 1-3, “generating a projection map including the 3D environment information in a 2D space map… generating a projection map that generates a projection map including the 3D environment information in a 2D space map.”); determining morphologically-connected regions in the ground projection point cloud (Shin, Page 20-28, “A projection map generator 520 for generating a projection map including an and an optimum path, and for determining a location on a space of an obstacle based on the projection map, and generating a driving path for driving by avoiding an obstacle… Obstacle information may be obtained by combining these two pieces of information, and the cleaning robot may plan a collision avoidance path in advance before facing the obstacle”); and using a morphologically-connected region having an area less than a preset value as a region where a small obstacle is located (Shin, Page 20-28, “A projection map generator 520 for generating a projection map including an and an optimum path, and for determining a location on a space of an obstacle based on the projection map, and generating a driving path for driving by avoiding an obstacle… Obstacle information may be obtained by combining these two pieces of information, and the cleaning robot may plan a collision avoidance path in advance before facing the obstacle”). 

Regarding claim 7, Shin teaches an apparatus for detecting small obstacles, applied to a cleaning robot (Shin, Page 22, Paragraph 1, “the following advantages that cannot be achieved in the existing cleaning robot can be obtained. 1 Identify low obstacles (small toys, clothes, etc.)”); a processor; and a memory device configured to store instructions executable for the processor (Shin, Page 46, Paragraph 7, AND Page 47, Paragraph 1 “In addition, such a computer program is stored in a computer readable medium such as a USB memory, a CD disk, a flash memory, and the like, and is read and executed by a computer”);  acquiring a first 3D point cloud corresponding to image data acquired by the cleaning robot (Shin, Page 31, Paragraph 6, “The mobile robot using a TOF-based sensor according to an embodiment of the present invention, at least one 3D rider (lidar) for collecting three dimensional point cloud (point cloud) information on the floor of the area to perform the driving and cleaning operation and a sensor unit including at least one time of flight (TOF) camera”); extract, from the first 3D point cloud, a second 3D point cloud of a ground region (Shin, Page 10, Paragraph 8 THROUGH Page 11, Paragraph 1, “measures the state of the floor surface, for example, the height of the floor surface, based on the information of the point cloud on the floor surface.” AND Page 11, Paragraphs 6-7, “Since the information 120, 130, 140 of the point cloud will vary… and perform an appropriate control function according to the state of the floor surface.”); 
Shin does not teach extracting, from the second 3D point cloud, a third 3D point cloud having a height value in a set height range, wherein the set height range is a range containing a positive and/or a negative range. 
Herman teaches extracting, from the second 3D point cloud, a third 3D point cloud having a height value in a set height range, wherein the set height range is a range containing a positive and/or a negative range (Herman, Page 8, Paragraph 0107, “The point cloud 199 is segmented into points below 199a and above 199b a height threshold. The low-height point cloud 199a is used in conjunction with the TOF sensor data 106 in a ray tracer 1502 that updates both free and occupied cells in occupancy maps”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shin with extracting from a second 3D point cloud, a third 3D point cloud having a set height range of Herman in order to update a low-height occupancy map. After obtaining point cloud data of the environment, the robot is able to break the point cloud into a low-height point cloud and a high-height point cloud. The low height point cloud is used to update occupancy maps, which maps out and gives the location of each object in the environment. This is important so the cleaning robot is able to understand locations of each object in its surrounding and plan a cleaning path to avoid obstacles. As stated in Herman, “Obstacle detection module 1102, mapping module 1104, and localization module 1106 provide inputs to the path and motion planning module 1107 which control the robot… Path and motion planning module 1107 plans a path for the robot to follow to provide an efficient coverage of the regions to be cleaned. In one embodiment, the robot runs "behaviors" most of the time (drive straight, circumnavigate obstacles, raster, etc.” (Herman, Page 5, Paragraph 0084-0087). 
The combination of Shin and Herman teaches calculating a ground projection point cloud of the third 3D point cloud (Shin, Page 8, Paragraphs 3-5 AND Page 9, Paragraphs 1-3, “generating a projection map including the 3D environment information in a 2D space map… generating a projection map that generates a projection map including the 3D environment information in a 2D space map.”); determine morphologically-connected regions in the ground projection point cloud (Shin, Page 20-28, “A projection map generator 520 for generating a projection map including an and an optimum path, and for determining a location on a space of an obstacle based on the projection map, and generating a driving path for driving by avoiding an obstacle… Obstacle information may be obtained by combining these two pieces of information, and the cleaning robot may plan a collision avoidance path in advance before facing the obstacle”); and use a morphologically-connected region having an area less than a preset value as a region where a small obstacle is located (Shin, Page 20-28, “A projection map generator 520 for generating a projection map including an and an optimum path, and for determining a location on a space of an obstacle based on the projection map, and generating a driving path for driving by avoiding an obstacle… Obstacle information may be obtained by combining these two pieces of information, and the cleaning robot may plan a collision avoidance path in advance before facing the obstacle”).

Regarding claim 13, Shin teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a processor of a mobile terminal, enable the mobile terminal to execute a method for detecting small obstacles (Shin, Page 46, Paragraph 7 AND Page 47, Paragraph 1, “In addition, such a computer program is stored in a computer readable medium such as a USB memory, a CD disk, a flash memory, and the like, and is read and executed by a computer” AND Page 22 Paragraph 1 “the following advantages that cannot be achieved in the existing cleaning robot can be obtained. 1 Identify low obstacles (small toys, clothes, etc.)”); acquiring a first 3D point cloud corresponding to image data acquired by the cleaning robot (Shin, Page 31, Paragraph 6, “The mobile robot using a TOF-based sensor according to an embodiment of the present invention, at least one 3D rider (lidar) for collecting three dimensional point cloud (point cloud) information on the floor of the area to perform the driving and cleaning operation and a sensor unit including at least one time of flight (TOF) camera”); extracting, from the first 3D point cloud, a second 3D point cloud of a ground region (Shin, Page 10, Paragraph 8 THROUGH Page 11, Paragraph 1, “measures the state of the floor surface, for example, the height of the floor surface, based on the information of the point cloud on the floor surface.” AND Page 11, Paragraphs 6-7, “Since the information 120, 130, 140 of the point cloud will vary… and perform an appropriate control function according to the state of the floor surface.”); 
Shin does not teach extracting, from the second 3D point cloud, a third 3D point cloud having a height value in a set height range, wherein the set height range is a range containing a positive and/or a negative range. 
Herman teaches extracting, from the second 3D point cloud, a third 3D point cloud having a height value in a set height range, wherein the set height range is a range containing a positive and/or a negative range (Herman, Page 8, Paragraph 0107, “The point cloud 199 is segmented into points below 199a and above 199b a height threshold. The low-height point cloud 199a is used in conjunction with the TOF sensor data 106 in a ray tracer 1502 that updates both free and occupied cells in occupancy maps”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shin with extracting from a second 3D point cloud, a third 3D point cloud having a set height range of Herman in order to update a low-height occupancy map. After obtaining point cloud data of the environment, the robot is able to break the point cloud into a low-height point cloud and a high-height point cloud. The low height point cloud is used to update occupancy maps, which maps out and gives the location of each object in the environment. This is important so the cleaning robot is able to understand locations of each object in its surrounding and plan a cleaning path to avoid obstacles. As stated in Herman, “Obstacle detection module 1102, mapping module 1104, and localization module 1106 provide inputs to the path and motion planning module 1107 which control the robot… Path and motion planning module 1107 plans a path for the robot to follow to provide an efficient coverage of the regions to be cleaned. In one embodiment, the robot runs "behaviors" most of the time (drive straight, circumnavigate obstacles, raster, etc.” (Herman, Page 5, Paragraph 0084-0087). 
The combination of Shin and Herman teaches calculating a ground projection point cloud of the third 3D point cloud (Shin, Page 8, Paragraphs 3-5 AND Page 9, Paragraphs 1-3, “generating a projection map including the 3D environment information in a 2D space map… generating a projection map that generates a projection map including the 3D environment information in a 2D space map.”); determining morphologically-connected regions in the ground projection point cloud (Shin, Page 20-28, “A projection map generator 520 for generating a projection map including an and an optimum path, and for determining a location on a space of an obstacle based on the projection map, and generating a driving path for driving by avoiding an obstacle… Obstacle information may be obtained by combining these two pieces of information, and the cleaning robot may plan a collision avoidance path in advance before facing the obstacle”); and using a morphologically-connected region having an area less than a preset value as a region where a small obstacle is located (Shin, Page 20-28, “A projection map generator 520 for generating a projection map including an and an optimum path, and for determining a location on a space of an obstacle based on the projection map, and generating a driving path for driving by avoiding an obstacle… Obstacle information may be obtained by combining these two pieces of information, and the cleaning robot may plan a collision avoidance path in advance before facing the obstacle”).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shin and Herman, as applied to claims 1 and 7 above, and further in view of Yoon (EP 3367199 A1).

Regarding claim 5, the combination of Shin and Herman, as applied to claim 1 above, does not teach performing fitting processing on the ground projection point cloud by any one of the following methods: a random sample consensus algorithm and a nonlinear optimization algorithm.
Yoon teaches performing fitting processing on the ground projection point cloud by any one of the following methods: a random sample consensus algorithm and a nonlinear optimization algorithm (Yoon, Col. 3, Lines 23-26, “FIG . 14 is a diagram illustrating a plane determined by the RANSAC method.”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shin and Herman with performing fitting processing on a ground projection point cloud of Yoon in order to rule out outliers and more easily determine small obstacles. It is known that image data acquired from sensors of a cleaning robot is noisy and contains errors. By using the random sample consensus method to ignore outliers, the robot is then able to use the correct image data to determine small obstacles more accurately and clearly. As explained in Yoon, the RANSAC method is able to determine a plane even with noisy data and small obstacles can be determined by this plane. “explaining a reference plane determined by the RANSAC method… when the amount of noise contained in the data is large and thus the data is distorted as illustrated in FIG. 11. However, a desired result as 40 illustrated in FIG. 13 may be obtained when the RANSAC method is used and then approximation is performed.” (Yoon, Cols. 15-16, Paragraphs 0120-0132). 

Regarding claim 11, the combination of Shin and Herman, as applied to claim 7 above, does not teach performing fitting processing on the ground projection point cloud by any one of the following methods: a random sample consensus algorithm and a nonlinear optimization algorithm.
Yoon teaches performing fitting processing on the ground projection point cloud by any one of the following methods: a random sample consensus algorithm and a nonlinear optimization algorithm (Yoon, Col. 3, Lines 23-26, “FIG . 14 is a diagram illustrating a plane determined by the RANSAC method.”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shin and Herman with performing fitting processing on a ground projection point cloud of Yoon in order to rule out outliers and more easily determine small obstacles. It is known that image data acquired from sensors of a cleaning robot is noisy and contains errors. By using the random sample consensus method to ignore outliers, the robot is then able to use the correct image data to determine small obstacles more accurately and clearly. As explained in Yoon, the RANSAC method is able to determine a plane even with noisy data and small obstacles can be determined by this plane. “explaining a reference plane determined by the RANSAC method… when the amount of noise contained in the data is large and thus the data is distorted as illustrated in FIG. 11. However, a desired result as 40 illustrated in FIG. 13 may be obtained when the RANSAC method is used and then approximation is performed.” (Yoon, Cols. 15-16, Paragraphs 0120-0132). 


Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shin and Herman, as applied to claims 1 and 7 above, and further in view of Zhi-Xin (CN 106931975 B).

Regarding claim 6, the combination of Shin and Herman, as applied to claim 1 above, does not teach performing noise elimination processing on the ground projection point cloud by a morphological opening operation and a morphological closing operation.
Zhi-Xin teaches performing noise elimination processing on the ground projection point cloud by a morphological opening operation and a morphological closing operation (Zhi-Xin, Abstract, “morphological opening and closing operation (morphological open and close operation) technology, to realize the map to general SLAM (simultaneous localization and established by the mapping) algorithm for de-noising, processing the semantic assignment and so on” AND Page 3, Paragraph 4 THROUGH Page 4, Paragraph 4 “morphological opening operation and closing operation is a basic operation of the morphology, often used for processing of image… the SLAM algorithm to obtain the map for pre-treatment, first applying morphological closing operation filtering the map of white noise, then applying morphological opening operation so that each independent area divided from the map”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shin and Herman with performing noise elimination processing on the ground projection point cloud of Zhi-Xin in order to reduce image errors and more accurately predict a small obstacle. In processing of an image, there are sensor errors that need to be removed. One of these methods to remove sensor errors is using a morphological opening and closing operation. Zhi-Xin explains, “the SLAM algorithm to obtain the map for pre-treatment, first applying morphological closing operation filtering the map of white noise, then applying morphological opening operation so that each independent area divided from the map” (Zhi-Xin, Page 4). After elimination of the noise, the ground projection point cloud is clearer and small obstacles can be determined more easily. 

Regarding claim 12, the combination of Shin and Herman, as applied to claim 7 above, does not teach performing noise elimination processing on the ground projection point cloud by a morphological opening operation and a morphological closing operation.
Zhi-Xin teaches performing noise elimination processing on the ground projection point cloud by a morphological opening operation and a morphological closing operation (Zhi-Xin, Abstract, “morphological opening and closing operation (morphological open and close operation) technology, to realize the map to general SLAM (simultaneous localization and established by the mapping) algorithm for de-noising, processing the semantic assignment and so on” AND Page 3, Paragraph 4 THROUGH Page 4, Paragraph 4 “morphological opening operation and closing operation is a basic operation of the morphology, often used for processing of image… the SLAM algorithm to obtain the map for pre-treatment, first applying morphological closing operation filtering the map of white noise, then applying morphological opening operation so that each independent area divided from the map”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shin and Herman with performing noise elimination processing on the ground projection point cloud of Zhi-Xin in order to reduce image errors and more accurately predict a small obstacle. In processing of an image, there are sensor errors that need to be removed. One of these methods to remove sensor errors is using a morphological opening and closing operation. Zhi-Xin explains, “the SLAM algorithm to obtain the map for pre-treatment, first applying morphological closing operation filtering the map of white noise, then applying morphological opening operation so that each independent area divided from the map” (Zhi-Xin, Page 4). After elimination of the noise, the ground projection point cloud is clearer and small obstacles can be determined more easily. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shin and Herman, as applied to claim 1 above, and further in view of Kim (“SLAM-driven robotic mapping and registration of 3D point clouds”).

	Regarding claim 14, the combination of Shin and Herman, as applied to claim 1 above, teaches a cleaning system implementing the method of claim 1, comprising the cleaning robot having a camera (Shin, Page 18, Paragraph 2, “The cleaning robot is equipped with a camera and applies V-SLAM”). 
	Shin does not teach wherein the system is configured to perform a coordinate transformation on a depth image to obtain the first 3D point cloud data according to a camera calibration principle formalized as      
    PNG
    media_image4.png
    120
    347
    media_image4.png
    Greyscale
. 
	Kim teaches wherein the system is configured to perform a coordinate transformation on a depth image to obtain the first 3D point cloud data according to a camera calibration principle formalized as claimed (Kim, Page 44, “it calculates the coordinate transformation from the previous static scan position to the current position using SLAM localization data and then moves to a next static scan position. Once the scanning process is completed at the last scan position, the final registered point cloud is simultaneously generated.”). 
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shin and Herman with performing a coordinate transformation using the claimed calibration principle on a depth image of Kim in order to obtain3D point cloud data for the cleaning robot. It is necessary to obtain 3D point cloud data because this data is the useable form for further processing on machines. Kim explains, “The advantages of the RGB-mapped point cloud are to enable the operator to easily visualize the scanned area and to find the feature correspondences between a 3D point cloud and a 2D camera plane” (Kim, Page 43). 

Claims 2-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shin and Herman, as applied to claims 1 and 7 above, and further in view of Yoon and Liu (“SLAM for Robotic Navigation by Fusing…”).

Regarding claim 2, the combination of Shin and Herman, as applied to claim 1 above, teaches extracting, from the first 3D point cloud, the second 3D point cloud of a ground region comprises (Shin, Page 10, Paragraph 8 AND Page 11, Paragraph 1, “measures the state of the floor surface, for example, the height of the floor surface, based on the information of the point cloud on the floor surface.” AND Page 11, Paragraphs 6-7, “Since the information 120, 130, 140 of the point cloud will vary… and perform an appropriate control function according to the state of the floor surface”); extracting, from the first 3D point cloud, a second 3D point cloud of a ground region, according to the plane information (Shin, Page 10, Paragraph 8 AND Page 11, Paragraph 1, “measures the state of the floor surface, for example, the height of the floor surface, based on the information of the point cloud on the floor surface.” AND Page 11, Paragraphs 6-7, “Since the information 120, 130, 140 of the point cloud will vary… and perform an appropriate control function according to the state of the floor surface”). 
The combination of Shin and Herman does not teach acquiring first inertial measurement unit data collected by one or more sensors of the cleaning robot; determining plane information corresponding to the second inertial measurement unit data according to the mapping set; the mapping set comprises a mapping relationship between second inertial measurement unit data and plane information, and the plane information is used for indicating a plane in a world coordinate system.
Yoon teaches acquiring first inertial measurement unit data collected by one or more sensors of the cleaning robot (Yoon, Abstract, “using an inertia measurement unit and odometry and a controller configured to calculate second location information” AND Page 6, Paragraph 0059-0063, “The location estimator 400 includes the inertia sensor unit IMU 410 and the odometry unit 420, and estimates a current location of the moving robot 100… Thus, the inertia sensor unit IMU 410 may include an inertia sensor using an inertia input, e.g., an acceleration sensor, an inertia sensor”); determining plane information corresponding to the second inertial measurement unit data according to the mapping set (Yoon, Col. 9, Paragraph 0059, THROUGH Co. 16, Paragraph 0133, “The location estimator 400 includes the inertia sensor unit IMU 410 and the odometry unit 420, and estimates a current location of the moving robot 100 (hereinafter, referred to as 'first location information ') using information received from the inertia sensor unit I MU 410… As illustrated in FIG. 14, extracting a plane includes creating an initial model thereof with respect to point cloud corresponding to segmented pixels, i.e., a set of segmented pixels, using the RANSAC method” AND Fig. 4 and 7);  the mapping set comprises a mapping relationship between second inertial measurement unit data and plane information, and the plane information is used for indicating a plane in a world coordinate system (Yoon, Col. 9, Paragraph 0059, THROUGH Co. 16, Paragraph 0133, “The location estimator 400 includes the inertia sensor unit IMU 410 and the odometry unit 420, and estimates a current location of the moving robot 100 (hereinafter, referred to as 'first location information ') using information received from the inertia sensor unit I MU 410… As illustrated in FIG. 14, extracting a plane includes creating an initial model thereof with respect to point cloud corresponding to segmented pixels, i.e., a set of segmented pixels, using the RANSAC method” AND Fig. 4 and 7). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shin and Herman with acquiring inertial measurement unit data and determining plane information corresponding to the IMU data in a world coordinate system of Yoon in order to map out and determine the odometry information of the robot. By using IMU sensor data, the robot is able to determine a location of the moving robot. Then, this data is used to help map out point clouds which planes can be extracted from. A map of the planes allows obstacles to be extracted from, which the robot can map out and avoid. As stated in Yoon, “FIG. 8 is a diagram illustrating a moving robot 100 and obstacles located in an area that the moving robot 100 may sense. As described above, obstacles may be understood to mean all things e.g., a door sill, furniture, a human being, an animal, etc., located above a specific plane within a range of movement of the moving robot 100” (Yoon, Col. 14, Paragraphs 0108-0109). 
The combination of Shin, Herman, and Yoon does not teach searching, in a mapping set, second inertial measurement unit data closest to the first inertial measurement unit data.
Liu teaches searching, in a mapping set, second inertial measurement unit data closest to the first inertial measurement unit data (Liu, Page 2-5, Section II, III, and IV, “integrating an inertial measurement unit (Th1U) to create a visual-inertial odometry (VIO) [8]. The additional cues not only resolve the geometric ambiguity but also reduce the drift error for long trajectories [7]. Early efforts rely on feature detection and matching to enhance the odometry estimates, e.g. SIFT.” AND “The central idea of our method is to fuse the inertial measurement unit data and the output from our RGB-D based CNN model into a recurrent neural network”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shin, Herman, and Yoon with determining second inertial measurement unit data closest to the first inertial measurement unit data of Liu in order to reduce error in inertial measurement unit data and to fuse the inertial measurement unit data with data from other sensors. The ability to search for second inertial measurement unit data that is closest to the first inertial measurement unit data allows the robot to “resolve geometric [ambiguities] and reduce drift error” (Liu, Page 2). Finding second inertial data from the first inertial data allows the robot to get rid of outliers in data which will reduce the ambiguity in images and the drift error that occurs from incorrect image data over time. Searching for second inertial measurement unit data also allows the robot to mix in data from other sensors, such as RGB-D sensors, which give depth and color to image data. This more accurately represents the plane obtained from the second inertial measurement unit data which enhances small obstacle detection. 

Regarding claim 3, the combination of Shin, Herman, Yoon, and Liu teaches acquiring a first inertial measurement unit data collected by one or more sensors of the cleaning robot (Yoon, Abstract, “using an inertia measurement unit and odometry and a controller configured to calculate second location information” AND Page 6, Paragraph 0059-0063, “The location estimator 400 includes the inertia sensor unit IMU 410 and the odometry unit 420, and estimates a current location of the moving robot 100… Thus, the inertia sensor unit IMU 410 may include an inertia sensor using an inertia input, e.g., an acceleration sensor, an inertia sensor”); wherein the extracting, from the first 3D point cloud, the second 3D point cloud of a ground region comprises (Shin, Page 10, Paragraph 8 AND Page 11, Paragraph 1, “measures the state of the floor surface, for example, the height of the floor surface, based on the information of the point cloud on the floor surface.” AND Page 11, Paragraphs 6-7, “Since the information 120, 130, 140 of the point cloud will vary… and perform an appropriate control function according to the state of the floor surface.”); inputting the first inertial measurement unit data into a first model to obtain plane information output by the first model (Liu, Page 2-5, Section II, III, and IV, “integrating an inertial measurement unit (Th1U) to create a visual-inertial odometry (VIO) [8]. The additional cues not only resolve the geometric ambiguity but also reduce the drift error for long trajectories [7]. Early efforts rely on feature detection and matching to enhance the odometry estimates, e.g. SIFT.” AND “The central idea of our method is to fuse the inertial measurement unit data and the output from our RGB-D based CNN model into a recurrent neural network”); and extracting, from the first 3D point cloud, a second 3D point cloud of a ground region, according to the plane information; wherein the plane information is used for indicating a plane in a world coordinate system (Shin, Page 10, Paragraph 8 AND Page 11, Paragraph 1, “measures the state of the floor surface, for example, the height of the floor surface, based on the information of the point cloud on the floor surface.” AND Page 11, Paragraphs 6-7, “Since the information 120, 130, 140 of the point cloud will vary… and perform an appropriate control function according to the state of the floor surface.”).

Regarding claim 4, the combination of Shin, Herman, Yoon, and Liu teaches training a learning model by using a training data set to obtain the first model (Herman, Page 6, Paragraph 0088, “The module is trained using an SVM but could use any number of correspondence/prediction tools”); training input data and training output data in one-to-one correspondence in the training data set are inertial measurement unit data and plane information corresponding to ground data in a 3D point cloud acquired by the cleaning robot at a same historical moment, respectively (Liu, Pages 3-4, Section IV.A, “At each time step, the RGB images are pre-processed by subtracting the mean RGB values of the training set… Hence the last convolutional feature Conv6 is passed to the RNN for sequential modeling estimation”);    

Regarding claim 8, the combination of the combination of Shin and Herman, as applied to claim 7 above, teaches the apparatus according to claim 7, wherein the instructions further cause the processor to (Shin, Page 46, Paragraph 7 AND Page 47, Paragraph 1, “In addition, such a computer program is stored in a computer readable medium such as a USB memory, a CD disk, a flash memory, and the like, and is read and executed by a computer”); and extract, from the first 3D point cloud, the second 3D point cloud of a ground region, according to the plane information (Shin, Page 10, Paragraph 8 AND Page 11, Paragraph 1, “measures the state of the floor surface, for example, the height of the floor surface, based on the information of the point cloud on the floor surface.” AND Page 11, Paragraphs 6-7, “Since the information 120, 130, 140 of the point cloud will vary… and perform an appropriate control function according to the state of the floor surface”). 
The combination of Shin and Herman does not teach acquiring first inertial measurement unit data collected by one or more sensors of the cleaning robot; the mapping set comprising a mapping relationship between second inertial measurement unit data and plane information; determining plane information corresponding to the second inertial measurement unit data according to the mapping set.
Yoon teaches acquiring first inertial measurement unit data collected by one or more sensors of the cleaning robot (Yoon, Abstract, “using an inertia measurement unit and odometry and a controller configured to calculate second location information” AND Page 6, Paragraph 0059-0063, “The location estimator 400 includes the inertia sensor unit IMU 410 and the odometry unit 420, and estimates a current location of the moving robot 100… Thus, the inertia sensor unit IMU 410 may include an inertia sensor using an inertia input, e.g., an acceleration sensor, an inertia sensor”); the mapping set comprising a mapping relationship between second inertial measurement unit data and plane information (Yoon, Col. 9, Paragraph 0059, THROUGH Col.  16, Paragraph 0133, “The location estimator 400 includes the inertia sensor unit IMU 410 and the odometry unit 420, and estimates a current location of the moving robot 100 (hereinafter, referred to as 'first location information ') using information received from the inertia sensor unit I MU 410… As illustrated in FIG. 14, extracting a plane includes creating an initial model thereof with respect to point cloud corresponding to segmented pixels, i.e., a set of segmented pixels, using the RANSAC method” AND Fig. 4 and 7); determining plane information corresponding to the second inertial measurement unit data according to the mapping set (Yoon, Col. 9, Paragraph 0059, THROUGH Col.  16, Paragraph 0133, “The location estimator 400 includes the inertia sensor unit IMU 410 and the odometry unit 420, and estimates a current location of the moving robot 100 (hereinafter, referred to as 'first location information ') using information received from the inertia sensor unit I MU 410… As illustrated in FIG. 14, extracting a plane includes creating an initial model thereof with respect to point cloud corresponding to segmented pixels, i.e., a set of segmented pixels, using the RANSAC method” AND Fig. 4 and 7). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shin and Herman with acquiring inertial measurement unit data and determining plane information corresponding to the IMU data of Yoon in order to map out and determine the odometry information of the robot. By using IMU sensor data, the robot is able to determine a location of the moving robot. Then, this data is used to help map out point clouds which planes can be extracted from. A map of the planes allows obstacles to be extracted from, which the robot can map out and avoid. As stated in Yoon, “FIG. 8 is a diagram illustrating a moving robot 100 and obstacles located in an area that the moving robot 100 may sense. As described above, obstacles may be understood to mean all things e.g., a door sill, furniture, a human being, an animal, etc., located above a specific plane within a range of movement of the moving robot 100” (Yoon, Col. 14, Paragraphs 0108-0109). 
The combination of Shin, Herman, and Yoon does not teach searching, in a mapping set, second inertial measurement unit data closest to the first inertial measurement unit data.
Liu teaches searching, in a mapping set, second inertial measurement unit data closest to the first inertial measurement unit data (Liu, Page 2-5, Section II, III, and IV, “integrating an inertial measurement unit (Th1U) to create a visual-inertial odometry (VIO) [8]. The additional cues not only resolve the geometric ambiguity but also reduce the drift error for long trajectories [7]. Early efforts rely on feature detection and matching to enhance the odometry estimates, e.g. SIFT.” AND “The central idea of our method is to fuse the inertial measurement unit data and the output from our RGB-D based CNN model into a recurrent neural network”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shin, Herman, and Yoon with determining second inertial measurement unit data closest to the first inertial measurement unit data of Liu in order to reduce error in inertial measurement unit data and to fuse the inertial measurement unit data with data from other sensors. The ability to search for second inertial measurement unit data that is closest to the first inertial measurement unit data allows the robot to “resolve geometric [ambiguities] and reduce drift error” (Liu, Page 2). Finding second inertial data from the first inertial data allows the robot to get rid of outliers in data which will reduce the ambiguity in images and the drift error that occurs from incorrect image data over time. Searching for second inertial measurement unit data also allows the robot to mix in data from other sensors, such as RGB-D sensors, which give depth and color to image data. This more accurately represents the plane obtained from the second inertial measurement unit data which enhances small obstacle detection. 

Regarding claim 9, the combination of Shin, Herman, Yoon, and Liu, as applied to claim 8 above, teaches the apparatus according to claim 7, wherein the instructions further cause the processor to (Shin, Page 46, Paragraph 7 AND Page 47, Paragraph 1, “In addition, such a computer program is stored in a computer readable medium such as a USB memory, a CD disk, a flash memory, and the like, and is read and executed by a computer”); acquire first inertial measurement unit data collected by one or more sensors of the cleaning robot (Yoon, Abstract, “using an inertia measurement unit and odometry and a controller configured to calculate second location information” AND Page 6, Paragraph 0059-0063, “The location estimator 400 includes the inertia sensor unit IMU 410 and the odometry unit 420, and estimates a current location of the moving robot 100… Thus, the inertia sensor unit IMU 410 may include an inertia sensor using an inertia input, e.g., an acceleration sensor, an inertia sensor”); and input the first inertial measurement unit data into a first model to obtain plane information output by the first model (Liu, Page 2-5, Section II, III, and IV, “integrating an inertial measurement unit (Th1U) to create a visual-inertial odometry (VIO) [8]. The additional cues not only resolve the geometric ambiguity but also reduce the drift error for long trajectories [7]. Early efforts rely on feature detection and matching to enhance the odometry estimates, e.g. SIFT.” AND “The central idea of our method is to fuse the inertial  measurement unit data and the output from our RGB-D based CNN model into a recurrent neural network”); and extract, from the first 3D point cloud, the second 3D point cloud of a ground region, according to the plane information; wherein the plane information is used for indicating a plane in a world coordinate system (Shin, Page 10, Paragraph 8 AND Page 11, Paragraph 1, “measures the state of the floor surface, for example, the height of the floor surface, based on the information of the point cloud on the floor surface.” AND Page 11, Paragraphs 6-7, “Since the information 120, 130, 140 of the point cloud will vary… and perform an appropriate control function according to the state of the floor surface”). 

Regarding claim 10, the combination of Shin, Herman, Yoon, and Liu, as applied to claim 9 above, teaches the instructions further cause the processor to: train a learning model by using a training data set to obtain the first model (Herman, Page 6, Paragraph 0088, “The module is trained using an SVM but could use any number of correspondence/prediction tools”); training input data and training output data in one-to-one correspondence in the training data set are inertial measurement unit data and plane information corresponding to ground data in a 3D point cloud acquired by the cleaning robot at a same historical moment, respectively (Liu, Pages 3-4, Section IV.A, “At each time step, the RGB images are pre-processed by subtracting the mean RGB values of the training set… Hence the last convolutional feature Conv6 is passed to the RNN for sequential modeling estimation”);    

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shin, Herman, and Kim as applied to claim 14 above, and further in view of Cheng (CN 109903326 A).

Regarding claim 15, the combination of Shin, Herman, and Kim, as applied to claim 14 above, does not teach wherein origin of world coordinates and origin of the camera coincide, such that there is no rotation or translation, and 
    PNG
    media_image5.png
    140
    255
    media_image5.png
    Greyscale
.
Cheng teaches wherein origin of world coordinates and origin of the camera coincide, such that there is no rotation or translation (Cheng, Page 12, Paragraph 6, “Here, the camera origin coincides with the origin of the world coordinate system”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shin, Herman, and Kim with making the origin of world coordinates the same as the origin of the camera of Cheng in order to reduce mathematical computations. By making the origins, there is no need to perform translational or rotational transformations in order to determine the coordinates of objects in the camera. 

Regarding claim 16, the combination of Shin, Herman, Kim, and Cheng further teaches the origin of the camera coordinate system and the origin of the world coordinate system coincide (Cheng, Page 12, Paragraph 6, “Here, the camera origin coincides with the origin of the world coordinate system,”); such that a same object in the camera coordinates and the world coordinates has a same depth, that is, zc = zw, and 
    PNG
    media_image6.png
    143
    473
    media_image6.png
    Greyscale
(Cheng, Page 12, Paragraph 7, “and the depth of point of the depth camera coordinate system and the world coordinate system at the same, so zw=zc.”). 

Regarding claim 17, the combination of Shin, Herman, Kim, and Cheng further teaches a transformation formula from the image point [u, v]T to the world coordinate point [xw, yw, zw]T is calculated from: 
    PNG
    media_image7.png
    163
    479
    media_image7.png
    Greyscale
 (Cheng, Page 9, Paragraph 0041, Equations 1-3). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, Herman, Kim, and Cheng as applied to claim 15 above, and further in view of Afrouzi (US 11199853 B1).

Regarding claim 18, the combination of Shin, Herman, Kim, and Cheng, as applied to claim 15 above, does not teach the system is configured, based on a self-learning model, to accurately recognize the ground region when the cleaning robot jitters or jolts during operation due to uneven ground or unsmooth start/stop; and increase training samples continuously by using historical data of the cleaning robot in different scenarios. 
Afrouzi teaches the system is configured, based on a self-learning model, to accurately recognize the ground region when the cleaning robot jitters or jolts during operation due to uneven ground or unsmooth start/stop (Afrouzi, Col. 140, Lines 29-52, “In some embodiments, various bumps on a path of the 30 VMP robot may affect the map or localization… In some embodiments, the processor may choose a particular hypothesized robot and generate an ensemble around the hypothesized robot in iterative process until 50 gaining localization back.”); and increase training samples continuously by using historical data of the cleaning robot in different scenarios. (Afrouzi, Col. 196, Lines 38-67 AND Col. 197, Lines 1-14, “In some embodiments, the historical information may be used to improve decisions made by the control system and processes and/or execution of tasks coordinated by the control system… Continuous updates to the map of the working environment may help improve efficiency of decisions, processes and execution of tasks.”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shin, Herman, Kim, and Cheng with recognizing the ground region when the cleaning robot jitters or jolts and using historical data to train the robot to recognize this ground region of Afrouzi in order to have a cleaning robot that can map areas even when the ground causes jitters or jolts. As explained in Afrouzi, “various bumps on a path of the 30 VMP robot may affect the map or localization” (Afrouzi, Col. 140, Lines 29-52). By having a technique that can allow the robot to accurately recognize this ground region even when there are bumps allows the maps to be much clearer. Also, training the robot with historical data to bolster the learning model allows the robot to accurately recognize bumpy ground regions more frequently. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin, Herman, Kim, Cheng, and Afrouzi as applied to claim 18 above, and further in view of Yoon (EP 3367199 A1).

	Regarding claim 19, the combination of Shin, Herman, Kim, Cheng, and Afrouzi, as applied to claim 18 above, teaches the cleaning robot comprises one or more sensors configured to obtain inertial measurement unit data continuously with a preset duration, including angular velocity and/or acceleration indicating the jitters or jolts; the inertial measurement unit data include first inertial measurement unit data (Afrouzi, Col. 140, Lines 29-32, “In some embodiments, an IMU may be used to measure a bump in the z-axis”); the system is configured to search, using a k-Nearest Neighbor algorithm, second inertial measurement unit data closest to the first inertial measurement unit data in a mapping set (Afrouzi, Col. 89, Lines 1-67, “In some embodiments, movement may be measured with an optical encoder and an inertial measurement unit may be used to enhance movement measurements… In another embodiment, the processor may use the k-nearest neighbors algorithm where each movement measurement is calculated as the average of its k-nearest neighbors.”); the second 3D point cloud of a ground region is extracted from the first 3D point cloud according to the plane information for indicating a plane in the world coordinate system (Shin, Page 10, Paragraph 8 AND Page 11, Paragraph 1, “measures the state of the floor surface, for example, the height of the floor surface, based on the information of the point cloud on the floor surface.” AND Page 11, Paragraphs 6-7, “Since the information 120, 130, 140 of the point cloud will vary… and perform an appropriate control function according to the state of the floor surface.”); to thereby improve accuracy of the ground region recognized by using the mapping set (Afrouzi, Col. 196, Lines 38-67 AND Col. 197, Lines 1-14, “In some embodiments, the historical information may be used to improve decisions made by the control system and processes and/or execution of tasks coordinated by the control system… Continuous updates to the map of the working environment may help improve efficiency of decisions, processes and execution of tasks.”). 
The combination of Shin, Herman, Kim, Cheng, and Afrouzi does not teach determining plane information corresponding to the second inertial measurement unit data according to the mapping set; the mapping set includes a mapping relationship between second inertial measurement unit data and plane information, and is constructed according to historical second inertial measurement unit data of the cleaning robot during the operation and the corresponding plane information. 
Yoon teaches determine plane information corresponding to the second inertial measurement unit data according to the mapping set (Yoon, Col. 9, Paragraph 0059 THROUGH Col. 16, Paragraph 0133, “The location estimator 400 includes the inertia sensor unit IMU 410 and the odometry unit 420, and estimates a current location of the moving robot 100 (hereinafter, referred to as 'first location information ') using information received from the inertia sensor unit I MU 410… As illustrated in FIG. 14, extracting a plane includes creating an initial model thereof with respect to point cloud corresponding to segmented pixels, i.e., a set of segmented pixels, using the RANSAC method” AND Fig. 4 and 7); the mapping set includes a mapping relationship between second inertial measurement unit data and plane information, and is constructed according to historical second inertial measurement unit data of the cleaning robot during the operation and the corresponding plane information (Yoon, Col. 9, Paragraph 0059 THROUGH Col. 16, Paragraph 0133, “The location estimator 400 includes the inertia sensor unit IMU 410 and the odometry unit 420, and estimates a current location of the moving robot 100 (hereinafter, referred to as 'first location information ') using information received from the inertia sensor unit I MU 410… As illustrated in FIG. 14, extracting a plane includes creating an initial model thereof with respect to point cloud corresponding to segmented pixels, i.e., a set of segmented pixels, using the RANSAC method” AND Fig. 4 and 7). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shin, Herman, Kim, Cheng, and Afrouzi with determining plane information corresponding to the second inertial measurement unit data of Yoon in order to map out a region where the cleaning robot is traveling. On top of image data acquired from cameras, inertial measurement unit data acquired from gyroscopes and accelerometers helps out with determining a plane and mapping out a region. Determining a plane will show the robot where small obstacles are located and where there is free space. This allows the robot to “know” where it is traveling and make smart judgments on its trajectory. 

Regarding claim 20, the combination of Shin, Herman, Kim, Cheng, Afrouzi, and Yoon teaches a mobile phone configured to implement operations of the method for detecting small obstacles and to control the cleaning robot (Yoon, Pages 3-4, Paragraph 0021, “a digital broadcasting terminal, a netbook, a tablet personal computer (PC), a navigation system, or the like, but is not limited thereto and may be any device capable of wirelessly transmitting a control command to perform an operation of the moving robot 100.”). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-5:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 16870966, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

	
	
/MATTHEW HO/               Examiner, Art Unit 3669                                                                                                                                                                                         

/ANSHUL SOOD/               Primary Examiner, Art Unit 3669